 



EXHIBIT 10.38
Consent Solicitation Statement
(LOGO) [g12167g1216710.gif]
AMERICAN COLOR GRAPHICS, INC.
SOLICITATION OF CONSENTS
Relating to Proposed Amendments
to the Non-Interest Bearing Senior Second Secured Notes Due 2008
and
to the Indenture Governing its 10% Senior Second Secured Notes due 2010
and its Non-Interest Bearing Senior Second Secured Notes Due 2008



     THE CONSENT SOLICITATION (AS DEFINED HEREIN) WILL EXPIRE AT 5:00 P.M., NEW
YORK CITY TIME, ON MARCH 12, 2008, UNLESS OTHERWISE EXTENDED OR EARLIER
WITHDRAWN (SUCH TIME AND DATE, AS THEY MAY BE MODIFIED, THE “EXPIRATION DATE”).
THE COMPANY WILL NOT BE OBLIGATED TO ACCEPT ANY CONSENTS RECEIVED AFTER THE
EXPIRATION DATE. CONSENTS RELATED TO THE 2008 NOTE AMENDMENTS (AS DEFINED
HEREIN) MAY BE REVOKED AT ANY TIME PRIOR TO THE 2008 NOTE AMENDMENTS CONSENT
ACHIEVEMENT TIME (AS DEFINED HEREIN), BUT NOT THEREAFTER. CONSENTS RELATED TO
THE PROPOSED INDENTURE AMENDMENTS (AS DEFINED HEREIN) MAY BE REVOKED AT ANY TIME
PRIOR TO THE PROPOSED INDENTURE AMENDMENTS CONSENT ACHIEVEMENT TIME (AS DEFINED
HEREIN), BUT NOT THEREAFTER.
     American Color Graphics, Inc. (the “Company”) is soliciting (the “Consent
Solicitation”) consents (the “Consents”) from each registered holder of the
Company’s Non-Interest Bearing Senior Second Secured Notes due March 15, 2008
(CUSIP No. 025169 AD5) (the “2008 Notes”) and the Company’s $280,000,000 10%
Senior Second Secured Notes due 2010 (CUSIP No. 025169 AC7) (the “2010 Notes”
and together with the 2008 Notes, the “Notes”) that are issued and outstanding
under the Amended and Restated Indenture dated as of November 14, 2007, as
supplemented by the First Supplemental Indenture dated as of March 3, 2008
(collectively, the “Indenture”), by and among the Company, as issuer, ACG
Holdings, Inc. (“ACG Holdings”), as guarantor, and The Bank of New York Trust
Company, N.A., as trustee (the “Trustee”).
     This Consent Solicitation Statement relates to two separate and distinct
Consent Solicitations. Only holders of 2008 Notes may deliver a Consent in
connection with the 2008 Note Amendments (as defined herein) and only holders of
2010 Notes may deliver a Consent in connection with the Proposed Indenture
Amendments (as defined herein). If a holder owns both the 2008 Notes and the
2010 Notes, a Consent delivered in connection with the 2008 Note Amendments (as
defined herein) will not be deemed to be a Consent delivered in connection with
the Proposed Indenture Amendments (as defined herein) and vice versa. Please
review this Consent Solicitation Statement carefully.
     The Company is seeking Consents from holders of the 2008 Notes to proposed
amendments to the 2008 Notes to, among other things, (i) extend the maturity
date of the 2008 Notes from March 15, 2008 until the later of (x) June 15, 2008
and (y) the date on which the interest payment due June 15, 2008 in respect of
the Company’s 2010 Notes is due and payable without default or penalty, and
(ii) provide for the cancellation of the 2008 Notes, without consideration, upon
the consummation of a merger between ACG Holdings and an unaffiliated third
party (such amendments, the “2008 Note Amendments”). The maturity of the Amended
2008 Notes (as defined herein) could also be accelerated upon the occurrence of
certain other events. See “The Consent Solicitation — 2008 Note
March 5, 2008

 



--------------------------------------------------------------------------------



 



Amendments.” On March 3, 2008, the Company entered into an Agreement to Consent
(the “Consent Agreement”) with holders of approximately 72.2% in aggregate
principal amount of the 2008 Notes to Consent to the 2008 Note Amendments in
advance of this Consent Solicitation.
     The Company is also seeking Consents from holders of the 2010 Notes to
amend Sections 4.03, 6.10 and 11.01 of the Indenture to provide that the rights
and remedies of the Trustee and the holders of the 2010 Notes in the Collateral
(as defined in the Indenture) shall be subordinate and subject to the rights and
remedies of the holders of the 2008 Notes with respect to the Junior Liens (as
defined in the Indenture) (such amendments, the “Proposed Indenture
Amendments”). However, the Proposed Indenture Amendments will only become
operative if the Amended 2008 Notes are issued by the Company.
     In connection with this Consent Solicitation, on March 3, 2008, the
Company, as borrower, and ACG Holdings and certain subsidiaries of the Company,
as guarantors, entered into a credit facility (the “March 2008 Facility”) with
Special Situations Investing Group, Inc., as administrative agent, and certain
lenders party thereto (the “March 2008 Facility Lenders”) providing for term
loans in an aggregate principal amount not to exceed $8 million. The March 2008
Facility Lenders, or their affiliates, beneficially own 61.5% and 66.4% in
aggregate principal amount of the 2010 Notes and 2008 Notes, respectively. The
March 2008 Facility will improve the Company’s liquidity position.
     In connection with the March 2008 Facility, the March 2008 Facility
Lenders, in their capacity as holders of the 2008 Notes and the 2010 Notes,
consented to amend the Amended and Restated Indenture, pursuant to the First
Supplemental Indenture, by providing for, among other things, the following:
(i) adding to Section 1.01 of the Indenture certain definitions contained in the
Bridge Facility Intercreditor Agreement dated March 3, 2008 by and among the
administrative agent and collateral agent under the March 2008 Facility, the
administrative agent and collateral agent under the Company’s existing first
lien credit facilities and the Company, including adding a definition of “Bridge
Facility” to mean the financing facility dated March 3, 2008 by and among the
Company, as borrower, ACG Holdings and certain subsidiaries of the Company, as
guarantors, and lenders party thereto in an aggregate principal amount not to
exceed $8 million; (ii) amending the definition of “Permitted Liens” in
Section 1.01 of the Indenture to permit Liens to secure Indebtedness under the
March 2008 Facility; (iii) amending provisions in Section 4.03 of the Indenture
to expressly permit the March 2008 Facility under the Indenture; (iv) amending
Section 4.05 of the Indenture to allow certain restrictions on the ability of
the Company or any Restricted Subsidiary to make dividend or certain other
payments pursuant to the March 2008 Facility; (v) amending Section 11.01 of the
Indenture to allow for Liens on the March 2008 Facility Collateral (as defined
herein) and authorizing the Trustee to enter into certain other agreements in
connection with the March 2008 Facility; and (vi) amending Section 11.03 of the
Indenture to provide that the security interest under the March 2008 Facility in
the March 2008 Facility Collateral will rank (a) second in priority to the lien
of the Company’s existing first lien bank credit facilities in the March 2008
Facility Collateral and (b) prior to the lien of the Notes in the March 2008
Facility Collateral. The Company, ACG Holdings and the Trustee executed the
First Supplemental Indenture on March 3, 2008.
     The 2008 Note Amendments must be consented to by holders of at least 97% in
aggregate principal amount of the outstanding 2008 Notes in order to be adopted
(the “2008 Note Amendments Requisite Consent”). Pursuant to the Consent
Agreement, holders of approximately 72.2% in aggregate principal amount of the
2008 Notes have consented to the 2008 Note Amendments in advance of this Consent
Solicitation. At any time following receipt by the Tabulation Agent (as defined
herein) of the 2008 Note Amendments Requisite Consent (such time, the “2008 Note
Amendments Consent Achievement Time”) on or prior to the Expiration Date, in
accordance with the Consent Solicitation Statement and in compliance with the
conditions contained in the Indenture, the Company will issue a new global note
reflecting the 2008 Note Amendments, which will be assigned a new CUSIP number
(CUSIP No. 025169 AG8) (the “Amended 2008 Notes”), to such consenting holders.
If the 2008 Note Amendments Requisite Consent is obtained and the Amended 2008
Notes are issued, the Amended 2008 Notes will be governed by the Indenture. In
addition, if the Proposed Indenture Amendments Requisite Consent (as defined
herein) is obtained, the Amended 2008 Notes, as well as the remaining 2008 Notes
and the 2010 Notes, will be subject to the terms and provisions of the Second
Supplemental Indenture, a form of which is attached as Appendix A to this
Consent Solicitation Statement. Except for the 2008 Note Amendments and the
terms and provisions of the Second Supplemental Indenture, if operative, the
other terms and provisions of the Amended 2008 Notes will be identical to those
of the 2008 Notes.

2



--------------------------------------------------------------------------------



 



     The Proposed Indenture Amendments must be consented to by holders of at
least a majority in aggregate principal amount of the outstanding 2010 Notes in
order to be adopted (the “Proposed Indenture Amendments Requisite Consent”). At
any time following receipt by the Tabulation Agent (as defined herein) of the
Proposed Indenture Amendments Requisite Consent (such time, the “Proposed
Indenture Amendments Consent Achievement Time” and, together with the 2008 Note
Amendments Consent Achievement Time, the “Consents Achievement Time”) on or
prior to the Expiration Date, in accordance with the Consent Solicitation
Statement and in compliance with the conditions contained in the Indenture, the
Company, the Guarantors and the Trustee will execute an amendment to the
Indenture (the “Second Supplemental Indenture”) containing the Proposed
Indenture Amendments, which is expected to occur on or promptly after the
Proposed Indenture Amendments Consent Achievement Time. The Second Supplemental
Indenture will become effective upon execution by the Company, ACG Holdings and
the Trustee but will provide that the Proposed Indenture Amendments will not
become operative until the date and time that the Company notifies the Trustee
that the Amended 2008 Notes have been issued by the Company.
     If the 2008 Note Amendments Requisite Consent is not obtained by the
Expiration Date or if the Consent Solicitation is terminated or withdrawn, the
Amended 2008 Notes will not be issued and the Proposed Indenture Amendments will
not become operative.
     If the Proposed Indenture Amendments Requisite Consent is not obtained by
the Expiration Date or if the Consent Solicitation is terminated or withdrawn,
the Proposed Indenture Amendments will not become effective and the Indenture
will remain in its present form. If the Proposed Indenture Amendments Requisite
Consent is obtained by the Expiration Date, but the Amended 2008 Notes are not
issued by the Company, the Proposed Indenture Amendments will not become
operative.
     If the 2008 Note Amendments Requisite Consent is received, only holders of
the 2008 Notes who properly deliver a Consent that is received by the Tabulation
Agent (as defined herein) on or prior to the Expiration Date and who do not
revoke their Consent will be entitled to receive an Amended 2008 Note. All other
holders of the 2008 Notes will not be entitled to receive an Amended 2008 Note
but will be entitled to receive the principal sum of their 2008 Note due and
payable by the Company on March 15, 2008. Subject to the terms and conditions of
this Consent Solicitation Statement and the related Letter of Consent, the
Company will issue the Amended 2008 Notes to the Consenting holders as soon as
practicable.
     If the Proposed Indenture Amendments Requisite Consent is received and the
Amended 2008 Notes are issued, the Second Supplemental Indenture will become
operative and specific provisions of the Indenture would be amended as described
below and would bind all holders of 2010 Notes regardless of whether such holder
delivered a Consent.
     In connection with this Consent Solicitation, the Company will not pay a
consent fee to any consenting holders.
     None of the Company, ACG Holdings, the Solicitation Agent or the Tabulation
Agent (as defined herein) makes any recommendation in connection with the
Consent Solicitation. Each holder must make its own decision with respect to
delivering a Consent.
     You should read the section entitled “The Consent Solicitation” beginning
on page 7 for a discussion of certain risks that should be considered in
evaluating this Consent Solicitation. This Consent Solicitation Statement and
the related Letter of Consent (as defined herein) contain important information
that should be read in their entirety before any decision is made with respect
to delivering a Consent.
     Consents related to the 2008 Note Amendments may be revoked at any time
prior to the 2008 Note Amendments Consent Achievement Time, but not thereafter.
Consents related to the Proposed Indenture Amendments may be revoked at any time
prior to the Proposed Indenture Amendments Consent Achievement Time, but not
thereafter. Any notice of revocation received by the Tabulation Agent after the
respective Consent Achievement Time will not be effective, even if received
prior to the Expiration Date. Giving a Consent will not affect the right of a
holder to sell or transfer the Notes, and such Consent shall be binding upon a
subsequent holder of the Notes.

3



--------------------------------------------------------------------------------



 



     Holders are requested to read and consider carefully the information
contained in this Consent Solicitation Statement and the related Letter of
Consent. Holders of 2008 Notes are requested to give their Consent to the 2008
Note Amendments and holders of the 2010 Notes are requested to give their
Consent to the Proposed Indenture Amendments in accordance with the instructions
set forth herein and in the related Letter of Consent.
     Recipients of this Consent Solicitation Statement and the accompanying
materials should not construe the contents hereof or thereof as legal, business
or tax advice. Each recipient should consult his, her or its own attorney,
business advisor and tax advisor as to legal, business, tax and related matters
concerning the Consent Solicitation.
     Capitalized terms used in this Consent Solicitation Statement that are not
otherwise defined herein have the meanings set forth in the Indenture.
IMPORTANT INFORMATION
     As of the date of this Consent Solicitation Statement, all of the Notes are
registered in the name of the nominee of The Depository Trust Company (“DTC”).
In turn, the Notes are recorded on DTC’s books in the names of DTC Participants
who hold Notes for the beneficial owners of the Notes. Beneficial owners whose
Notes are held through a broker, dealer, commercial bank, trust company,
custodian or DTC Participant or other nominee and who wish to consent should
contact the record owner of their Notes promptly and instruct their record owner
to consent on their behalf. Only registered holders and their duly designated
proxies, including for purposes of this Consent Solicitation, participants who
hold Notes through DTC (such registered holders, DTC Participants and proxies
being referred to herein collectively as “holders”), may deliver a Consent.
     To ensure timely receipt of a Consent, beneficial owners should check with
their record holder as to the processing time required and deliver the
appropriate materials well before such time. If such person does not have
adequate time to process your instructions, your Consent will not be given
effect. You have been provided with a form of Letter of Consent that you may be
required to use in order to provide your instructions. DTC has confirmed that
the Consent Solicitation is eligible for the DTC Automated Tender Offer Program
(“ATOP”). Accordingly, DTC Participants who would like to consent must
electronically deliver their Consent by causing DTC to transfer their Notes into
a segregated contra account established by the Tabulation Agent for purposes of
this Consent Solicitation in accordance with DTC’s ATOP procedures for such a
transfer. By making such a transfer, DTC Participants will be deemed to have
delivered a Consent with respect to any Notes so transferred. DTC will verify
the transfer and the electronic delivery of such Consent and then send an
Agent’s Message (as defined herein) to the Tabulation Agent. DTC Participants
desiring to deliver a Consent prior to the Expiration Date should note that they
must allow sufficient time for completion of the ATOP procedures during normal
business hours of DTC.
     Consents should not be delivered to the Trustee, the Solicitation Agent or
the Company. However, the Company reserves the right to accept any Consent
received by the Company or the Trustee. Under no circumstances should any person
tender or deliver Notes to the Company, the Trustee, the Solicitation Agent, the
Tabulation Agent or any other party at any time.
     No person has been authorized to give any information or make any
representations other than those contained or incorporated by reference herein
or in the accompanying Letter of Consent and other materials, and, if given or
made, such information or representations must not be relied upon as having been
authorized by the Company, the Trustee, the Solicitation Agent, the Tabulation
Agent or any other person. The statements made in this Consent Solicitation
Statement are made as of the date hereof, and the delivery of this Consent
Solicitation Statement and the accompanying materials shall not, under any
circumstances, create any implication that the information contained herein is
correct after the date hereof.
     Please handle this matter through your bank or broker. Questions concerning
the terms of the Consent Solicitation should be directed to the Solicitation
Agent at the address or telephone number set forth on the back cover page
hereof. Requests for assistance in completing and delivering a Consent or
requests for additional copies of this Consent Solicitation Statement or other
related documents should be directed to the Tabulation Agent at the address or
telephone number set forth on the back cover page hereof.

4



--------------------------------------------------------------------------------



 



BACKGROUND
     On October 4, 2007, the Company announced that its Board of Directors had
determined to conduct a review of its strategic options and would work with its
financial advisor, Lehman Brothers, in connection with the review. The Company
stated that its strategic options could include, among other things, seeking to
sell ACG Holdings, seeking to exchange some or all of the 2010 Notes for other
securities of ACG Holdings, seeking waivers or amendments from the requisite
lenders under its existing first lien bank credit facilities and the 2010 Notes,
seeking to incur additional indebtedness above currently permitted levels (if
the requisite lenders under its existing first lien bank credit facilities and
the 2010 Notes permit it), seeking to refinance its existing first lien bank
credit facilities, or taking other actions that could have a material effect on
the Company. The Company has considered, and will continue to consider, one or
more of these options. The Company cannot provide any assurance that any such
option will be pursued or can be accomplished or as to the timing or terms of
any such action.
     On February 14, 2008, certain provisions of the Company’s existing first
lien bank credit facilities were amended or waived to temporarily waive through
and including March 13, 2008, any default under such bank credit facilities
resulting from noncompliance with the first lien coverage ratio covenant in each
such bank credit facility as of September 30 and December 31, 2007, for all
purposes of such bank credit facilities (including, without limitation, for the
purpose of determining the Company’s entitlement to make additional borrowings
under either such bank credit facility on or prior to such date). Such amendment
and waiver also (a) waived through and including March 13, 2008, the requirement
that the Company repay the $5 million supplemental term loan under its existing
first lien term loan facility (the “Supplemental Term Loan”), which was
consummated on November 14, 2007, (b) amended certain terms relating to
borrowings thereunder, including, without limitation, (i) requiring that all new
loans be base rate or prime rate loans, (ii) amending the rates applicable to
borrowings to, in effect, increase such rates prospectively, and (iii) changing
required interest payment dates on base rate or prime rate loans from quarterly
to monthly, (c) required that the Company maintain certain daily levels of
minimum total availability under its first lien bank credit facilities going
forward (and deleted the total liquidity maintenance covenant in each such
facility), and (d) waived through and including March 13, 2008, the Company’s
noncompliance with its obligation thereunder to deliver its consolidated
financial statements for the fiscal year ended March 31, 2007, accompanied by a
report or opinion of its independent certified public accountants that was not
subject to any “going concern” explanatory paragraph.
     On March 3, 2008, certain provisions of the Company’s existing first lien
bank credit facilities were also amended or waived to temporarily waive through
and including June 6, 2008, any default under such bank credit facilities
resulting from noncompliance with the first lien coverage ratio covenant in each
such bank credit facility as of September 30 and December 31, 2007, and
March 31, 2008, for all purposes of such bank credit facilities (including,
without limitation, for the purpose of determining the Company’s entitlement to
make additional borrowings under either such bank credit facility on or prior to
such date). Such amendment and waiver also (a) waived through and including
June 6, 2008, the requirement that the Company repay the Supplemental Term Loan,
(b) permitted the indebtedness and liens under the March 2008 Facility,
(c) amended the requirement that the Company maintain certain daily levels of
minimum total availability under its bank credit facilities going forward,
(d) requires that the Company maintain certain daily levels of minimum total
indebtedness under the March 2008 Facility going forward, and (e) waived through
and including June 6, 2008, the Company’s noncompliance with its obligation
thereunder to deliver its consolidated financial statements for the fiscal years
ended March 31, 2007 and 2008, accompanied by a report or opinion of its
independent certified public accountants that was not subject to any “going
concern” explanatory paragraph. Such waivers of defaults are terminable upon the
earliest to occur of (a) the occurrence of any other default or event of default
under the Company’s existing first lien bank credit facilities, (b) the
occurrence of any default or event of default under the March 2008 Facility not
waived or cured within the applicable grace period, if any, and (c) the failure
of the Company to consummate the Consent Solicitation by March 14, 2008 in
accordance with its terms. The Company has agreed to pay consenting lenders an
aggregate amendment fee of $850,000 in connection with such amendments on
June 6, 2008, subject to earlier payment under certain circumstances.
     On March 3, 2008, the Company, as borrower, and ACG Holdings and certain
subsidiaries of the Company, as guarantors, entered into an additional credit
facility (the “March 2008 Facility”) with Special Situations Investing Group,
Inc., as administrative agent, and certain lenders party thereto (the
“March 2008 Facility Lenders”) providing for additional term loans in an
aggregate principal amount not to exceed $8 million. The March

5



--------------------------------------------------------------------------------



 



     2008 Facility Lenders, or their affiliates, beneficially own 61.5% and
66.4% in aggregate principal amount of the 2010 Notes and 2008 Notes,
respectively. The March 2008 Facility will improve the Company’s liquidity
position.
     An initial borrowing of $3 million under the March 2008 Facility was
consummated on March 5, 2008. Subject to satisfaction or waiver of the
conditions to additional borrowings under the March 2008 Facility described
below, additional borrowings may be made on each funding date, and in the
principal amount set forth opposite such funding date, set forth below:

      Funding Date   Amount
March 13, 2008
  $0.5 million
March 24, 2008
  2.0 million
April 21, 2008
  2.5 million

Availability of additional borrowings under the March 2008 Facility on such
funding dates is subject to certain customary conditions precedent, as well as
the following additional conditions precedent: (a) consummation of the Consent
Solicitation, (b) for funding dates on or after March 15, 2008, payment in full
of all amounts, if any, due in respect of any 2008 Notes that shall theretofore
have matured, (c) the continuing effectiveness of all waivers and agreements
granted or entered into on February 14 and March 3, 2008, by or with the lenders
under the Company’s existing first lien bank credit facilities, and (d) entry
into, and continuing effectiveness of, an agreement for the Company to merge
with an unaffiliated third party reasonably acceptable to the March 2008
Facility Lenders, supported by a first lien financing commitment reasonably
acceptable to the March 2008 Facility Lenders, and commitments from other
holders of such acquiror’s debt and equity securities to participate in such
acquisition, or, if the foregoing conditions in this clause (d) have not
occurred, the March 2008 Facility Lenders are satisfied with progress toward
consummation of a merger.
     Interest on borrowings under the March 2008 Facility accrues at a rate of
10.0% per annum, payable monthly in arrears. A fee of 3.0% of the aggregate
maximum principal amount of the March 2008 Facility is payable upon maturity of
borrowings under the March 2008 Facility.
     All borrowings under the March 2008 Facility mature upon the earliest to
occur of (a) January 15, 2010, (b) the fifth day after an acceleration of the
Company’s existing first lien term loan and revolving credit facility as a
result of an event of default thereunder, (c) consummation of a merger with or
other acquisition by an unaffiliated third party reasonably acceptable to the
March 2008 Facility Lenders and (d) consummation of a recapitalization of ACG
Holdings or the Company involving the repayment in full or other refinancing of
the Company’s existing first lien term loan and revolving credit facility.
     Obligations under the March 2008 Facility are senior obligations of the
Company, ACG Holdings and each of the subsidiary guarantors and will be secured
by a lien on all collateral securing the Company’s existing first lien bank
credit facilities, subject to certain exceptions (the “March 2008 Facility
Collateral”). The security interest under the March 2008 Facility in the
March 2008 Facility Collateral will rank (a) second in priority to the lien of
the Company’s existing first lien bank credit facilities in the March 2008
Facility Collateral and (b) prior to the lien of the Notes in the March 2008
Facility Collateral.
     The March 2008 Facility includes various affirmative and negative covenants
and events of default, which are substantially the same as those contained in
the Company’s existing first lien bank credit facilities. The ability of the
March 2008 Facility Lenders to declare a default or otherwise enforce remedies
as a result of any failure of the Company to comply with these covenants is
suspended for so long as borrowings under the Company’s first lien bank credit
facilities are outstanding.
     On March 3, 2008, the Amended and Restated Indenture was amended by the
First Supplement Indenture to permit the indebtedness and liens under the
March 2008 Facility.
     For additional information about the March 3, 2008 amendments and waivers
to the Company’s existing first lien bank credit facilities and about the
March 2008 Facility, see the Company’s Current Report on Form 8-K filed with the
Securities and Exchange Commission (the “SEC”) on March 5, 2008.

6



--------------------------------------------------------------------------------



 



     The Company is continually working to improve its liquidity position. The
Company believes, based upon current forecasts prepared by management and
assuming consummation of the Consent Solicitation and access to all of the funds
available under the March 2008 Facility, the Company will have sufficient
liquidity to meet its forecasted requirements through June 6, 2008. The
Company’s ability to maintain sufficient liquidity may be affected by events
beyond its control. If the Company’s business does not generate cash from
operations, or it does not otherwise maintain sufficient liquidity, in line with
management’s current forecasts for the period through June 6, 2008, or the
Consent Solicitation is not consummated, or the entire March 2008 Facility is
not available to it, the Company would be required to seek to take one or more
additional actions sooner than June 6, 2008, to provide additional liquidity.
The Company can provide no assurances that any such action it may seek to take
could be successfully accomplished or as to the timing or terms thereof.
     The Company does not believe it is probable that it will be in compliance
with the first lien coverage ratio covenants under its existing first lien bank
credit facilities or the March 2008 Facility after June 6, 2008. Based upon
current forecasts prepared by management and assuming consummation of the
Consent Solicitation and access to all of the funds available under the March
2008 Facility, in order for the Company to have sufficient liquidity to meet its
requirements for liquidity after June 6, 2008, including payment of the
principal of and accrued interest on the Supplemental Term Loan on June 7, 2008,
payment of the principal of the 2008 Notes when due, and payment of the
principal of and interest on borrowings under the March 2008 Facility when due,
the Company would have to take one or more additional actions to improve its
liquidity or modify its requirements for liquidity, which could include, without
limitation, seeking to sell ACG Holdings to another party, seeking to exchange
some or all the Notes for other securities of ACG Holdings, seeking waivers or
amendments from the requisite lenders under its existing first lien bank credit
facilities or the March 2008 Facility or the requisite holders of the Notes, or
all thereof, under the documentation therefor, seeking to incur additional
indebtedness above currently permitted levels (if the requisite lenders under
its existing first lien bank credit facilities and the March 2008 Facility and
the requisite holders of the Notes permit it), seeking to refinance some or all
of its existing first lien bank credit facilities and the March 2008 Facility,
or taking other actions that could have a material adverse effect on the
Company. If the Company’s business does not generate cash from operations, or it
does not otherwise maintain sufficient liquidity, in line with management’s
current forecasts for the period through June 6, 2008, or the Consent
Solicitation is not consummated or the entire March 2008 Facility is not
available to it, the Company would be required to seek to take one or more
additional actions sooner than June 6, 2008, to provide additional liquidity.
The Company can provide no assurance that any such action it may seek to take
could be successfully accomplished or as to the timing or terms thereof.
     See “Forward-Looking Statements.”
THE CONSENT SOLICITATION
Purpose of the Solicitation of Consents for the 2008 Note Amendments
     One purpose of the Consent Solicitation is to obtain the requisite consent
from holders of the 2008 Notes for the 2008 Note Amendments. The 2008 Note
Amendments must be consented to by the 2008 Note Amendments Requisite Consent of
the holders of the outstanding 2008 Notes in order to be adopted. Pursuant to
the Consent Agreement, holders of approximately 72.2% in aggregate principal
amount of the 2008 Notes have consented to the 2008 Note Amendments in advance
of this Consent Solicitation. If the 2008 Note Amendments Requisite Consent is
received, the Company will issue the Amended 2008 Notes to such consenting
holders. By delivering a Consent, a holder of the 2008 Notes will be deemed to
have waived the requirement that such holder receive the March 15, 2008
principal amount due under the 2008 Notes. All other holders of the 2008 Notes
will not be entitled to receive an Amended 2008 Note but will be entitled to
receive the principal sum of their 2008 Note due and payable by the Company on
March 15, 2008. Subject to the terms and conditions of this Consent Solicitation
Statement and the related Letter of Consent, the Company will issue the Amended
2008 Notes to the Consenting holders as soon as practicable.
Purpose of the Solicitation of Consents for the Proposed Indenture Amendments
     Another purpose of the Consent Solicitation is to obtain the requisite
consent from holders of the 2010 Notes for the Proposed Indenture Amendments.
The Proposed Indenture Amendments must be consented to by the

7



--------------------------------------------------------------------------------



 



Proposed Indenture Amendments Requisite Consent of holders of the 2010 Notes in
order to be adopted. If the Proposed Indenture Amendments Requisite Consent is
received, the Company, ACG Holdings and the Trustee will execute the Second
Supplemental Indenture. The Second Supplemental Indenture will become effective
upon execution by the Company, ACG Holdings and the Trustee but will provide
that the Proposed Indenture Amendments will not become operative until the date
and time that the Company notifies the Trustee that the Amended 2008 Notes have
been issued by the Company. If the Proposed Indenture Amendments Requisite
Consent is received and the Amended 2008 Notes are issued by the Company, the
Proposed Indenture Amendments will become operative and specific provisions of
the Indenture would be amended as described below and would bind all holders of
2010 Notes regardless of whether such holder delivered a Consent, and would bind
all holders of the Amended 2008 Notes and the 2008 Notes.
     If the Requisite Consents are received, the Amended 2008 Notes will be
governed by the Indenture, as supplemented by the Second Supplemental Indenture.
Except for the 2008 Note Amendments and the terms and provisions of the Second
Supplemental Indenture, if operative, the other terms and provisions of the
Amended 2008 Notes will be identical to those of the 2008 Notes.
     If the 2008 Note Amendments Requisite Consent is not obtained by the
Expiration Date or if the Consent Solicitation is terminated or withdrawn, the
Amended 2008 Notes will not be issued and the Proposed Indenture Amendments will
not become operative.
     If the Proposed Indenture Amendments Requisite Consent is not obtained by
the Expiration Date or if the Consent Solicitation is terminated or withdrawn,
the Proposed Indenture Amendments will not become effective and the Indenture
will remain in its present form. If the Proposed Indenture Amendments Requisite
Consent is obtained by the Expiration Date, but the Amended 2008 Notes are not
issued by the Company, the Proposed Indenture Amendments will not become
operative.
     Failure to deliver a Consent in accordance with the terms hereof will have
the same effect as if a holder of the 2008 Notes had chosen not to give its
Consent with respect to the 2008 Note Amendments or as if a holder of the 2010
Notes had chosen not to give its Consent with respect to the Proposed Indenture
Amendments. Giving a Consent will not affect the right of a holder to sell or
transfer the Notes, and such Consent shall be binding upon a subsequent holder
of the Notes.
     Beneficial owners of the Notes who wish to provide a Consent and whose
Notes are held in the name of a broker, dealer, commercial bank, trust company
or other nominee institution must contact such nominee promptly and instruct
such nominee, as the holder of such Notes, to execute and deliver a Letter of
Consent promptly on behalf of the beneficial owners on or prior to the
Expiration Date.
2008 Note Amendments
     The Company is seeking Consents to proposed amendments to the 2008 Notes to
(i) extend the maturity date of the 2008 Notes from March 15, 2008 until the
later of (x) June 15, 2008 and (y) the date on which the interest payment due
June 15, 2008 in respect of the Company’s 10% Senior Second Secured Notes due
2010 (CUSIP No. 025169 AC7) is due and payable without default or penalty;
provided that, the maturity of the 2008 Notes shall not be later than the date,
if any, on which the Company files a voluntary petition or is the subject of an
involuntary petition filed under chapter 11 or chapter 7 of the United States
Bankruptcy Code, and (ii) provide for the cancellation of the 2008 Notes,
without consideration, upon the consummation of a merger between ACG Holdings
and an unaffiliated third party.
Amended 2008 Notes
     The Amended 2008 Notes will be governed by the Indenture, as supplemented
by the Second Supplemental Indenture, if operative. Except for the 2008 Note
Amendments and the terms and provisions of the Second Supplemental Indenture, if
operative, the other terms and provisions of the Amended 2008 Notes will be
identical to those of the 2008 Notes.

8



--------------------------------------------------------------------------------



 



Proposed Indenture Amendments
     Amendment to Section 4.03. The Proposed Indenture Amendments will amend
Section 4.03 of the Indenture captioned “Limitation on Indebtedness” by deleting
the existing second paragraph in (c) in its entirety and replacing it with the
following text:

     
“(c)
  The Company will not Incur any Indebtedness if such Indebtedness is
subordinate in right of payment to any other Indebtedness, unless such
Indebtedness is also subordinate in right of payment to the Notes to the same
extent; provided, however, that the Bridge Facility and the 2008 Notes are
expressly permitted under this Indenture. The Company will not permit any
Subsidiary Guarantor to Incur any Indebtedness, if such Indebtedness is
subordinate in right of payment to any other Indebtedness, unless such
Indebtedness is also subordinate in right of payment to the Note Guarantee of
such Subsidiary Guarantor to the same extent; provided, however, that the Bridge
Facility and the 2008 Notes are expressly permitted under this Indenture.”

     Amendment to Section 6.10. The Proposed Indenture Amendments will amend
Section 6.10 of the Indenture captioned “Priorities” by deleting the existing
paragraph in its entirety and replacing it with the following text:
     “If the Trustee collects any money pursuant to this Article Six, it shall
pay out the money in the following order:
     First: to the Trustee for all amounts due under Section 7.07;
     Second: to Holders of the 2008 Notes and the Amended 2008 Notes for amounts
then due and unpaid for principal of, premium, if any, and interest on the 2008
Notes and the Amended 2008 Notes in respect of which or for the benefit of which
such money has been collected, ratably, without preference or priority of any
kind, according to the amounts due and payable on such Notes for principal,
premium, if any, and interest, respectively; and
     Third: to Holders of the 2010 Notes for amounts then due and unpaid for
principal of, premium, if any, and interest on the 2010 Notes in respect of
which or for the benefit of which such money has been collected, ratably,
without preference or priority of any kind, according to the amounts due and
payable on such Notes for principal, premium, if any, and interest,
respectively; and
     Fourth: to the Company or as a court of competent jurisdiction may direct.
     The Trustee, upon prior written notice to the Company, may fix a record
date and payment date for any payment to Holders pursuant to this Section 6.10.”
     Amendment to Section 11.01. The Proposed Indenture Amendments will amend
Section 11.01 of the Indenture captioned “Collateral and Security Documents” by
deleting the existing paragraph (a) in its entirety and replacing it with the
following text:

     
“(a)
  In order to secure the due and punctual payment of (i) the Notes, the Company
and Holdings have entered into the Security Agreement and the other Security
Documents to create the Junior Liens on the Collateral in accordance with the
terms thereof (ii) the Bridge Facility, the Company and the Guarantors have
entered into the Bridge Facility Security Agreement and the other Bridge Lender
Documents to create the Bridge Facility Liens on the Bridge Facility Collateral
in accordance with the terms thereof.

9



--------------------------------------------------------------------------------



 



Pursuant to the provisions of the Security Agreement, the other Security
Documents and this Indenture, (i) the rights and remedies of the Trustee and the
Holders of the Notes in the Collateral shall be subordinate and subject to the
rights and remedies of the holders of the Senior Liens and (ii) subject to
clause (i) immediately above, the rights and remedies of the Trustee and the
Holders of the 2010 Notes in the Collateral shall be subordinate and subject to
the rights and remedies of the Holders of the 2008 Notes with respect to the
Junior Liens. Notwithstanding anything in the Security Agreement, the other
Security Documents and this Indenture to the contrary and pursuant to the
provisions of the Acknowledgement Agreement and this Indenture, the rights and
remedies of the Trustee and the Holders of the Notes in the Collateral, to the
extent constituting Bridge Facility Collateral, shall be subordinate and subject
to the rights and remedies of the holders of the Bridge Facility Liens in
accordance with the terms of the Acknowledgment Agreement and this Indenture.
The terms “Senior Lender Claims” and “Noteholder Claims” as used in this
Indenture shall have the meanings given to them in the Intercreditor Agreement.
The terms “Bridge Lender Documents” and “Bridge Lenders” as used in this
Indenture shall have the meaning given to them in the Bridge Facility
Intercreditor Agreement.”
     The foregoing summary does not purport to be comprehensive or definitive,
and is qualified in its entirety by reference to the form of Second Supplemental
Indenture attached as Appendix A to this Consent Solicitation Statement and to
the Indenture. A copy of the Indenture has been filed with the SEC and may be
obtained in the manner described under “Available Information.”
     Adoption of the Proposed Indenture Amendments may have substantial adverse
consequences for holders of the 2010 Notes because the rights and remedies of
the holders of the 2010 Notes in the Collateral (as defined in the Indenture)
will be subordinate and subject to the rights and remedies of the holders of the
2008 Notes with respect to the Junior Liens (as defined in the Indenture) and
may allow the liens and claims of the holders of the 2008 Notes to rank higher
in priority in a bankruptcy or similar proceeding.
No Consent Fee
     In connection with this Consent Solicitation, the Company will not pay a
consent fee to any consenting holders.
Revocation of Consents
     Consents withdrawn before the respective Consent Achievement Time will be
deemed a valid revocation of the related Consents. Consents related to the 2008
Note Amendments may be revoked at any time prior to the 2008 Note Amendments
Consent Achievement Time, but not thereafter. Consents related to the Proposed
Indenture Amendments may be revoked at any time prior to the Proposed Indenture
Amendments Consent Achievement Time, but not thereafter. Any notice of
revocation received by the Tabulation Agent after the respective Consent
Achievement Time will not be effective, even if received prior to the Expiration
Date. By delivering a Letter of Consent pursuant to the terms of the Consent
Solicitation, the holder of the 2010 Notes or 2008 Notes, as the case may be,
thereby acknowledges and agrees that the Letter of Consent may not be withdrawn
after the respective Consents Achievement Time, and the respective Consent may
not be revoked after the respective Consents Achievement Time. Any holder of
2008 Notes who revokes a Consent prior to the 2008 Note Amendments Consents
Achievement Time will not receive an Amended 2008 Note unless such Consent is
redelivered and properly received by the Tabulation Agent and accepted by the
Company prior to the Expiration Date pursuant to the terms of this Consent
Solicitation. Consents may not be revoked after the Expiration Date and any
notice of revocation received by the Tabulation Agent after the Expiration Date
will not be effective.
     DTC Participants who wish to exercise their right of revocation with
respect to a Consent must give a properly transmitted “Request Message” through
ATOP, which must be received by the Tabulation Agent through ATOP prior to the
respective Consents Achievement Time. In order to be valid, a Request Message
must specify the DTC Participant in the Book-Entry Transfer Facility whose name
appears on the security position listing as the owner of such 2010 Notes or 2008
Notes, as the case may be, and the principal amount of such Notes to be revoked.

10



--------------------------------------------------------------------------------



 



However, validly revoked Consents may be redelivered by following the procedures
described elsewhere in this Consent Solicitation or the Letter of Consent at any
time prior to the Expiration Date. With respect to a Consent delivered prior to
the respective Consents Achievement Time, any Request Message received by the
Tabulation Agent after the respective Consents Achievement Time will not be
effective.
     The Company reserves the right to contest the validity of any revocation
and all questions as to the validity (including time of receipt) of any
revocation will be determined by the Company in its sole discretion, which
determination will be conclusive and binding subject only to such final review
as may be prescribed by the Trustee concerning proof of execution and ownership.
Neither the Company, any of its affiliates, the Solicitation Agent, the
Tabulation Agent, the Trustee or any other person will be under any duty to give
notification of any defects or irregularities with respect to any revocation,
nor shall any of us or them incur any liability for failure to give such
information.
Solicitation Agent; Information and Tabulation Agent
     The Company has retained Lehman Brothers to serve as its Solicitation Agent
in connection with the Consent Solicitation. The Solicitation Agent has not been
retained to render an opinion as to the fairness of the Consent Solicitation.
The Company has agreed to indemnify the Solicitation Agent against certain
liabilities and expenses. At any time, the Solicitation Agent may trade the
Notes for its own account for the accounts of its customers and, accordingly,
may have long or short position in the Notes. The Solicitation Agent and its
affiliates have provided in the past and are currently providing, other
investment banking, commercial banking and/or financial advisory services to the
Company.
     The Company has retained Ipreo to act as information agent with respect to
the Consent Solicitation (the “Information Agent”). For the services of the
Information Agent, the Company has agreed to pay reasonable and customary fees
in connection with such services.
     The Company has retained the Trustee, The Bank of New York Trust Company,
N.A., to act as tabulation agent with respect to the Consent Solicitation (the
“Tabulation Agent”). For the services of the Tabulation Agent, the Company has
agreed to pay reasonable and customary fees in connection with such services.
     Questions with respect to the terms of the Consent Solicitation should be
directed to the Solicitation Agent in accordance with its contact information
set forth on the back cover page of this Consent Solicitation Statement.
Requests for assistance in completing and delivering the Letter of Consent or
requests for additional copies of this Consent Solicitation Statement, the
accompanying Letter of Consent and other related documents should be directed to
the Tabulation Agent at its address and telephone number set forth on the back
cover page hereof. Holders may also contact their broker, dealer, commercial
bank, trust company or other nominee for assistance concerning the Consent
Solicitation. The executed Letter of Consent and any other documents required by
the Letter of Consent should be sent to the Tabulation Agent at the address set
forth in the Letter of Consent, and not to the Company, the Solicitation Agent
or the Trustee.
Fees and Expenses
     The Company will bear the costs of the Consent Solicitation. The Company
will reimburse the Trustee for the reasonable and customary expenses that the
Trustee incurs in connection with the Consent Solicitation. The Company will
also reimburse banks, trust companies, securities dealers, nominees, custodians
and fiduciaries for their reasonable and customary expenses in forwarding this
Consent Solicitation Statement, the accompanying Letter of Consent and other
materials to holders of the Notes.
AVAILABLE INFORMATION
     The Company files annual, quarterly and current reports and other
information with the SEC. You may read and copy any document the Company files
at the SEC’s public reference rooms at 100 F Street, N.E., Washington, D.C.
20549. Please call the SEC at 1-800-SEC-0330 for further information on the
public reference

11



--------------------------------------------------------------------------------



 



rooms. The SEC also maintains an internet site at http://www.sec.gov that
contains reports, proxy and information statements and other information
regarding issuers that file electronically with the SEC, including the Company.
     The Company is incorporating by reference into this Consent Solicitation
Statement the information it files with the SEC, which means that the Company
may disclose important information to you by referring you to those documents.
The information incorporated by reference is considered to be part of this
Consent Solicitation Statement, and information the Company files later with the
SEC will automatically update and supersede this information.
     The Tabulation Agent will provide without charge to each person to whom
this Consent Solicitation Statement is delivered upon request of such person, a
copy of any or all of the documents incorporated herein by reference, other than
exhibits to such documents (unless such exhibits are specifically incorporated
by reference into such documents). Requests for such documents should be
directed to the Tabulation Agent at its address set forth on the back cover of
this Consent Solicitation Statement.
INCORPORATION BY REFERENCE
     The following documents filed with the SEC by the Company are incorporated
herein by reference and shall be deemed to be a part hereof:

  •   Annual Report on Form 10-K/A for the fiscal year ended March 31, 2007
filed with the SEC on August 31, 2007;     •   Quarterly Reports on Form 10-Q
filed with the SEC on August 31, 2007 for the quarter ended June 30, 2007,
November 14, 2007 for the quarter ended September 30, 2007 and February 15, 2008
for the quarter ended December 31, 2007; and     •   Current Reports on Form 8-K
filed with the SEC on April 13, 2007, April 20, 2007, June 19, 2007, July 24,
2007 (with respect to Item 8.01 only), August 2, 2007, August 16, 2007,
August 21, 2007, August 31, 2007, September 17, 2007 (with respect to Item 8.01
only), October 1, 2007, October 4, 2007, October 19, 2007, November 6, 2007,
November 16, 2007 and March 5, 2008.

     All documents the Company files with the SEC pursuant to Sections 13(a),
13(c), 14 or 15(d) of the Exchange Act after the date of this Consent
Solicitation Statement and before the termination of the Consent Solicitation
shall be deemed to be incorporated by reference into this Consent Solicitation
Statement and to be a part hereof from the date of filing of such documents
(other than information furnished under Items 2.02 and 7.01 of Form 8-K, unless
otherwise indicated therein).
     The information contained in each of the documents incorporated by
reference speaks only as of the date of such document. Any statement herein or
in a document incorporated or deemed to be incorporated herein by reference
shall be deemed to be modified or superseded for purposes of this Consent
Solicitation Statement to the extent that a statement contained in any documents
and reports filed by the Company pursuant to Sections 13(a), 13(c), 14 or 15(d)
of the Exchange Act after the date of this Consent Solicitation Statement and on
or prior to the Consent Date modifies or supersedes such statement. Any
statement so modified or superseded shall not be deemed, except as so modified
or superseded, to constitute a part of this Consent Solicitation Statement.
Subject to the foregoing, all information appearing in this Consent Solicitation
Statement is qualified in its entirety by the information appearing in the
documents incorporated by reference.
     The Company will provide, without charge, to each person to whom a copy of
this Consent Solicitation Statement is delivered, upon written request of such
person, a copy of any documents incorporated into this Consent Solicitation
Statement by reference other than exhibits thereto unless such exhibits are
specifically incorporated by reference in the document that this Consent
Solicitation Statement incorporates. Requests for such copies should be directed
American Color Graphics, Inc., 100 Winners Circle, Brentwood, Tennessee 37027,
telephone number: (615) 377-0377.

12



--------------------------------------------------------------------------------



 



FORWARD-LOOKING STATEMENTS
     This Consent Solicitation Statement contains forward-looking statements
within the meaning of the “safe harbor” provisions of Section 27A of the
Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.
These forward-looking statements can be identified by the use of forward-looking
terminology, including the terms “believes,” “intends,” “expects,” “may,”
“will,” “estimates,” “should,” “could,” “anticipates,” “plans” or other
comparable terms. Forward-looking statements are subject to a number of risks
and uncertainties. Actual results in the future could differ materially from
those described in the forward-looking statements as a result of many factors
outside of the control of the Company, including, but not limited to:

  •   actions, or failures to act, by the lenders under our bank credit
facilities and our 2010 Notes;     •   actions, or failures to act, by our trade
creditors, including actions that might affect our ability to purchase paper and
other raw materials under satisfactory credit terms or that could increase the
cash required to fund our operations;     •   actions, or failures to act, by
our customers, including with respect to payment for our products and services;
    •   actions, or failures to act, by third parties that could have an
interest in acquiring the Company;     •   a failure to achieve expected cost
reductions or to execute other key strategies;     •   fluctuations in the cost
of paper, ink and other key raw materials used;     •   changes in the
advertising and print markets;     •   actions by its competitors, particularly
with respect to pricing;     •   the financial condition of its customers;     •
  downgrades of its credit ratings;     •   the Company’s financial condition
and liquidity and the Company’s leverage and debt service obligations;     •  
the general condition of the United States economy;     •   interest rate and
foreign currency exchange rate fluctuations;     •   the level of capital
resources required for its operations;     •   changes in the legal and
regulatory environment;     •   the demand for its products and services; and  
  •   other risks and uncertainties, including the matters set forth in this
Consent Solicitation Statement generally and those described from time to time
in its filings with the SEC.

     All forward-looking statements in this Consent Solicitation Statement are
qualified by these cautionary statements and are made only as of the date of
this Consent Solicitation Statement. The Company does not undertake any
obligation, other than as required by law, to update or revise any
forward-looking statements, whether as a result of new information, future
events or otherwise.

13



--------------------------------------------------------------------------------



 



     Consequently, such forward-looking statements should be regarded solely as
the Company’s current plans, estimates and beliefs. The Company does not
undertake, and specifically declines any obligation to publicly release the
results of any revisions to these forward-looking statements that may be made to
reflect any future events or circumstances after the date of such statements or
to reflect the occurrence of anticipated or unanticipated events.
MISCELLANEOUS
     The Consent Solicitation is not being made to, and Letters of Consent will
not be accepted from or on behalf of, holders in any jurisdiction in which the
making of the Consent Solicitation or the acceptance thereof would not be in
compliance with the laws of such jurisdiction. However, the Company may in its
discretion take such action as it may deem necessary to make the Consent
Solicitation in any such jurisdiction and to extend the Consent Solicitation to
holders in such jurisdiction. In any jurisdiction in which the securities laws
or blue sky laws require the Consent Solicitation to be made by a licensed
broker or dealer, the Consent Solicitation will be deemed to be made on behalf
of the Company by one or more registered brokers or dealers that are licensed
under the laws of such jurisdiction.

14



--------------------------------------------------------------------------------



 



APPENDIX A
FORM OF SECOND SUPPLEMENTAL INDENTURE
     THIS SECOND SUPPLEMENTAL INDENTURE (this “Second Supplemental Indenture”)
is dated as of March ___, 2008, and has been entered into by and between
American Color Graphics, Inc., a New York corporation (the “Company”), ACG
Holdings, Inc., a Delaware corporation (“Holdings” or the “Guarantor”), and The
Bank of New York Trust Company, N.A., a national banking association as
Successor to the Bank of New York, as trustee (the “Trustee”).
RECITALS
     WHEREAS, the Company, the Guarantor and the Trustee previously entered into
that certain Amended and Restated Indenture dated as of November 14, 2007 (the
“Amended and Restated Indenture”), providing for the issuance from time to time
of the Company’s 10% Senior Second Secured Notes Due 2010 (the “2010 Notes”) and
the Company’s Senior Second Secured Notes due March 15, 2008 (the “2008 Notes”
and, together with the 2010 Notes, the “Notes”);
     WHEREAS, the Company, the Guarantor and the Trustee previously entered into
that certain First Supplemental Indenture dated as of March 3, 2008 (the “First
Supplemental Indenture” and collectively with the Amended and Restated
Indenture, the “Indenture”) in accordance with Section 9.02 of the Indenture and
agreed to amend certain terms and provisions of the Indenture as fully set forth
therein;
     WHEREAS, Section 9.02 of the Indenture provides that the Company (when
authorized by a Board Resolution (as defined in the Indenture)), the Guarantor
and the Trustee may, with the consent of the Holders (as defined in the
Indenture) of not less than a majority in aggregate principal amount of the
outstanding Notes voting as a single class, amend or supplement the Indenture,
subject to certain limitations set forth in the Indenture;
     WHEREAS, the Company desires to amend certain terms and provisions of the
Indenture, as set forth in Article I of this Second Supplemental Indenture (the
“Proposed Amendments”);
     WHEREAS, the consent of not less than a majority in aggregate principal
amount of the outstanding 2010 Notes is sufficient to effect the Proposed
Amendments, the Company has received and delivered to the Trustee the requisite
consents to effect the Proposed Amendments under the Indenture; and
     WHEREAS, the Company has been authorized by Board Resolution to enter into
this Second Supplemental Indenture.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration the
receipt of which is hereby acknowledged, and for the equal and proportionate
benefit of the Holders of the Notes, the Company, the Guarantor and the Trustee
hereby agree as follows:
ARTICLE I
AMENDMENTS TO INDENTURE
     Section 1.01 Amendment to Section 4.03. Section 4.03 of the Indenture
captioned “Limitation on Indebtedness” is hereby amended by deleting the
existing second paragraph in (c) in its entirety and replacing it with the
following text:

     
“(c)
  The Company will not Incur any Indebtedness if such Indebtedness is
subordinate in right of payment to any other Indebtedness, unless such
Indebtedness is also subordinate in right of payment to the Notes to the same
extent; provided, however, that the Bridge

A-1



--------------------------------------------------------------------------------



 



Facility and the 2008 Notes are expressly permitted under this Indenture. The
Company will not permit any Subsidiary Guarantor to Incur any Indebtedness, if
such Indebtedness is subordinate in right of payment to any other Indebtedness,
unless such Indebtedness is also subordinate in right of payment to the Note
Guarantee of such Subsidiary Guarantor to the same extent; provided, however,
that the Bridge Facility and the 2008 Notes are expressly permitted under this
Indenture.”
     Section 1.02 Amendment to Section 6.10. Section 6.10 of the Indenture
captioned “Priorities” is hereby amended by deleting the paragraph in its
entirety and replacing it with the following text:
     “If the Trustee collects any money pursuant to this Article Six, it shall
pay out the money in the following order:
     First: to the Trustee for all amounts due under Section 7.07;
     Second: to Holders of the 2008 Notes and the Amended 2008 Notes for amounts
then due and unpaid for principal of, premium, if any, and interest on the 2008
Notes and the Amended 2008 Notes in respect of which or for the benefit of which
such money has been collected, ratably, without preference or priority of any
kind, according to the amounts due and payable on such Notes for principal,
premium, if any, and interest, respectively; and
     Third: to Holders of the 2010 Notes for amounts then due and unpaid for
principal of, premium, if any, and interest on the 2010 Notes in respect of
which or for the benefit of which such money has been collected, ratably,
without preference or priority of any kind, according to the amounts due and
payable on such Notes for principal, premium, if any, and interest,
respectively; and
     Fourth: to the Company or as a court of competent jurisdiction may direct.
The Trustee, upon prior written notice to the Company, may fix a record date and
payment date for any payment to Holders pursuant to this Section 6.10.”
     Section 1.03 Amendment to Section 11.01. Section 11.01 of the Indenture
captioned “Collateral and Security Documents” is hereby amended by deleting the
existing paragraph (a) in its entirety and replacing it with the following text:

     
“(a)
  In order to secure the due and punctual payment of (i) the Notes, the Company
and Holdings have entered into the Security Agreement and the other Security
Documents to create the Junior Liens on the Collateral in accordance with the
terms thereof (ii) the Bridge Facility, the Company and the Guarantors have
entered into the Bridge Facility Security Agreement and the other Bridge Lender
Documents to create the Bridge Facility Liens on the Bridge Facility Collateral
in accordance with the terms thereof.
 
   
 
  Pursuant to the provisions of the Security Agreement, the other Security
Documents and this Indenture, (i) the rights and remedies of the Trustee and the
Holders of the Notes in the Collateral shall be subordinate and subject to the
rights and remedies of the holders of the Senior Liens and (ii) subject to
clause (i) immediately above, the rights and remedies of the Trustee and the
Holders of the 2010 Notes in the Collateral shall be subordinate and subject to
the rights and remedies of the Holders of the 2008 Notes with respect to the
Junior Liens. Notwithstanding anything in the Security Agreement, the other
Security Documents and this Indenture to the contrary and pursuant to the
provisions of the Acknowledgement Agreement and this Indenture, the rights and
remedies of the Trustee and the Holders of the Notes in the Collateral, to the
extent constituting Bridge Facility Collateral, shall be subordinate and subject
to the rights and

A-2



--------------------------------------------------------------------------------



 



remedies of the holders of the Bridge Facility Liens in accordance with the
terms of the Acknowledgment Agreement and this Indenture. The terms “Senior
Lender Claims” and “Noteholder Claims” as used in this Indenture shall have the
meanings given to them in the Intercreditor Agreement. The terms “Bridge Lender
Documents” and “Bridge Lenders” as used in this Indenture shall have the meaning
given to them in the Bridge Facility Intercreditor Agreement.”
ARTICLE II
MISCELLANEOUS
     Section 2.01 Instruments To Be Read Together. This Second Supplemental
Indenture is executed as and shall constitute an indenture supplemental to and
in implementation of the Indenture, and said Indenture and this Second
Supplemental Indenture shall henceforth be read together.
     Section 2.02 Confirmation. The Indenture as amended and supplemented by
this Second Supplemental Indenture is in all respects confirmed and preserved.
     Section 2.03 Terms Defined. Capitalized terms used in this Second
Supplemental Indenture and not otherwise defined herein shall have the meanings
assigned to such terms in the Indenture.
     Section 2.04 Trust Indenture Act Controls. If any provision of this Second
Supplemental Indenture limits, qualifies or conflicts with another provision
that is required to be included in this Second Supplemental Indenture or the
Indenture by the Trust Indenture Act of 1939, as amended, as in force at the
date that this Second Supplemental Indenture is executed, the provisions
required by said Act shall control.
     Section 2.05 Headings. The headings of the Articles and Sections of this
Second Supplemental Indenture have been inserted for convenience of reference
only, and are not to be considered a part hereof and shall in no way modify or
restrict any of the terms and provisions hereof.
     Section 2.06 Governing Law. The internal law of the State of New York shall
govern this Second Supplemental Indenture without giving effect to applicable
principles of conflicts of law to the extent that the application of the laws of
another jurisdiction would be required thereby.
     Section 2.07 Counterparts. This Second Supplemental Indenture may be
executed in any number of counterparts, each of which so executed shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same instrument.
     Section 2.08 Severability. In case any provision in this Second
Supplemental Indenture shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
     Section 2.09 Effectiveness; Termination. The provisions of this Second
Supplemental Indenture will become effective immediately upon its execution by
the Trustee in accordance with the provisions of Sections 9.02 and 9.05 of the
Indenture; provided, that the amendments to the Indenture set forth in
Sections 1.01, 1.02 and 1.03 of this Second Supplemental Indenture shall become
operative (without further act by any Person) only upon the issuance of the
Amended 2008 Notes by the Company.
     Section 2.10 Acceptance by Trustee. The Trustee accepts the amendments to
the Indenture effected by this Second Supplemental Indenture and agrees to
execute the trusts created by the Indenture as hereby amended, but only upon the
terms and conditions set forth in the Indenture.
     Section 2.11 Responsibility of Trustee. The recitals contained herein shall
be taken as the statements of the Company, and the Trustee assumes no
responsibility for their correctness. The Trustee makes no representations as to
the validity or sufficiency of this Second Supplemental Indenture.

A-3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed, all as of the date first written above.

            AMERICAN COLOR GRAPHICS, INC.
      By:           Name:           Title:        

            ACG HOLDINGS, INC.
      By:           Name:           Title:        

            THE BANK OF NEW YORK TRUST COMPANY , N.A., A NATIONAL ASSOCIATION AS
SUCCESSOR TO THE BANK OF NEW YORK
as Trustee
      By:           Name:           Title:      

A-4



--------------------------------------------------------------------------------



 



     Requests for assistance in completing and delivering the Consent and
requests for additional copies of this Consent Solicitation Statement and other
related documents should be directed to the Information Agent:
(LOGO) [g12167g1216711.gif]
111 River Street, 10th Floor
Hoboken, New Jersey 07030
Attn: Steve Esterly
(877) 746-3583 (toll-free)
(201) 499-3500
Confirm by Telephone:
(877) 746-3583 (toll-free)
(201) 499-3500
The Tabulation Agent for the Consent Solicitation is and Delivery By Overnight
Delivery, Mail or Hand:
The Bank of New York Trust Company, N.A.
Attention: Corporate Trust Operations
Reorganization Unit
101 Barclay Street — 7 East
New York, New York 10286
Attention: Mr. Randolph Holder
Processor Assigned:
Processor: Randolph Holder
Telephone: (212) 815 — 5098
Facsimile: (212) 298 — 1915
     Any questions regarding the terms of the Consent Solicitation should be
directed to the Solicitation Agent at its address and telephone numbers listed
below:
Lehman Brothers
745 Seventh Avenue
New York, New York 10019
Telephone: (212) 526-7000
Attention: Mr. Daniel Flores
                     Global Restructuring
                                Investment Banking Division

A-5